AMENDED JUDGMENT

PER CURIAM.
Upon consideration of the opinion in Utility Air Regulatory Group v. EPA, — U.S.-, 134 S.Ct. 2427, 189 L.Ed.2d 372 (2014); EPA’s motion to govern further proceedings and the responses thereto; the State, Industry, and Public Interest parties’ joint motion to govern future proceedings and the responses thereto; the motion to govern of Environmental Respondent-Intervenors and the responses thereto; the motion of Energy-Intensive Manufacturers Group' to govern future proceedings and the responses thereto; and the joint motion of the Alliance of Automobile Manufacturers and the Association of Global Automakers to govern future proceedings and the response thereto, it is
ORDERED that this court’s judgment filed June 26, 2012, be amended in accordance with the Supreme Court’s decision. See UARG v. EPA 134 S.Ct. at 2449 (affirming in part and reversing in part). It is
FURTHER ORDERED and ADJUDGED that: (1) the regulations under review (including 40 C.F.R. §§ 51.166(b)(48)(v) and 52.21(b)(49)(v)) be vacated to the extent they require a sta*8tionary source to obtain a PSD permit if greenhouse gases are the only pollutant (i) that the source emits or has the potential to emit above the applicable major source thresholds, or (ii) for which there is a significant emissions increase from a modification; (2) the regulations under review be vacated to the extent they require a stationary source to obtain a title V permit solely because the source emits or has the potential to emit greenhouse gases above the applicable major source thresholds; and (8) the regulations under review (in particular 40 C.F.R. § 52.22 and 40 C.F.R. §§ 70.12, 71.13) be vacated to the extent they require EPA to consider further phasing-in the requirements identified in (1) and (2) above, at lower greenhouse gas emission thresholds. It is
FURTHER ORDERED and ADJUDGED that the petitions for review in Nos. 091322, et al., 10-1073, et al., 10-1092, et al., and 10-1167, et al., otherwise be denied in their entirety. It is
FURTHER ORDERED that EPA take steps to rescind and/or revise the applicable provisions of the Code of Federal Regulations as expeditiously as practicable to reflect the relief granted in the second decretal paragraph of this judgment. It is
FURTHER ORDERED that EPA consider whether any further revisions to its regulations are appropriate in light of UARG v. EPA, 134 S.Ct. 2427, and if so, undertake to make such revisions.
The Clerk is directed to issue the mandate forthwith.